 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarriott In-Flite Services,Inc, a Division of MarriottCorporation and Local 481,Production,Industrial,Technical,Miscellaneous and Amalgamated Work-ers UnionCase 29-CA-4190May 26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn July 24, 1975, Administrative Law Judge Wal-terH Maloney, Jr, issued the attached Decision inthis proceeding Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel submitted a brief in support of the Decision and abrief in reply to Respondent's exceptionsPursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,[ andconclusions2of the Administrative Law Judge andto adopt his recommended OrderIn agreementwith the Administrative Law Judgeand for the reasons set forth by him, we, unlike ourdissenting colleague, find thatRespondent dis-charged employees Connell Nicholson and EakerCollins in violation of Section 8(a)(3) and (1) of theActNicholson was a long-time employee with a virtu-ally unblemished record As more fully detailed bythe Administrative Law Judge, Nicholson was activein the union campaign which began at Respondent'sfacility in late November or early December Re-spondent was awarethatNicholson supported theiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board s established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3 1951) We have carefullyexamined the record and find no basis for reversing his findings2Respondent has excepted to the Administrative Law Judge s conclusionthat Rardon during the course of his interrogation of Nicholson askedNicholsonifanymanagement representatives had seen him passing outunion cards Our review of the record indicates that there is insufficientevidence to substantiate a conclusion that either Rardon or the other inves-tigator,Bornoty, interrogated Nicholson about his union activities andtherefore we do not find that Respondent violated Sec 8(a)(1) of the Act bysuch conduct In addition in concluding that Respondent violated Sec8(a)(1) by its coercive interrogation of Collins we do not attach any signifi-cance to the fact that this interrogation occurred late at nightWe note thatCollins was interrogated after he finished his night shift and therefore thelatehour of the interrogation was not unreasonable under the circumstancesUnion About 2 or 3 weeks before his termination,Nicholson had a conversation with Respondent's as-sistantmanager, John Savage, during which Savageasked Nicholson what he thought of the Union Ni-cholson replied that he thought it was good Savagetold him that if the Union got in the employeeswould lose their present profit-sharing benefits andtheir credit union 3 Nicholson was constructively dis-charged 4 on January 6, 1975, following an interviewconducted by two professional investigators, WilliamR Rardon and George Bornoty During that inter-view Nicholson was questioned at length concerningpossible thefts of food and liquor He admitted thaton one occasion a driver had come into the commis-sary with a pail containing four or five miniatures ofliquor and had asked him to take the pail and put itin the pantry for some other employees Nicholsondid so, leaving them on a table in the back of theroom During the course of the interview, Rardontold Nicholson that his supervisor stated he deservedto be fired Nicholson asked why he should be firedand pressed Rardon for an answer, "Fired for li-quor " Rardon said, "No, not for the liquor " Rardonleft the room and when he returned he offered Ni-cholson the choice of resigning or being fired Ni-cholson requested, and was denied, permission tospeak to his supervisor or to make a telephone callNicholson decided to resign Immediately after theresignation, when Nicholson asked the shop generalmanager, John McConnell, why he was being fired,McConnell told him he had done a "dumb thing atthe wrong time " McConnell refused to tell Nichol-son what "dumb thing" he had doneThus, Nicholson was a long-time employee of Re-spondent with an excellent record He was active onbehalf of the Union and Respondent was aware ofhis support of the Union Nicholson did admit tocertain facts which may indicate that he was guilty ofan indiscretion with respect to the handling of liquorHowever, Respondent at the time of its discharge ofNicholson specifically stated that he was not beingdischarged for this reason 5 Yet Respondent does notassert any other basis for the discharge, and since thedischarge was not because of any mishandling of li-quor, we conclude that it was because of Nicholson'sunion activities This conclusion is supported by thefact that McConnell, in stating that Nicholson wasdischarged for doing a "dumb thing," refused to bemore specific If the dumb thing constituted a legiti-3The Administrative Law Judge finds in our opinion correctly that thisthreat of loss of employee benefits violated Sec 8(a)(1) of the Act and thatthe questioningof Nicholson by Savageon this occasion also constituted aviolation of Sec 8(a)(1) of the Act4There is no contention that Nicholson s resignation was voluntary5Ourdissenting colleague in finding that Nicholson was discharged immediately following an admission that he had pilfered property completelyignores this fact224 NLRB No 26 MARRIOTT IN-FLITE SERVICES129mate basis for discharge McConnell undoubtedlywould have clearly disclosed the nature of this al-leged misconduct It is further supported by the factthatRespondent refused to permit Nicholson tomake a telephone call or consult with his supervisorprior to making his decision with respect to signingthe resignation letterWe conclude, in agreementwith the Administrative Law Judge, that Respondentviolated Section 8(a)(3) and (1) by constructively dis-charging NicholsonCollins was also a long-time employee of Respon-dent He, like Nicholson, had made his prounion sen-timents known to Respondent Thus, sometime inDecember, Israel "Buddy" Lee, Marriott's personneldirector from itsWashington, D C, headquarters,asked Collins what he thought about the Union Col-lins indicated that he was for it Sometime later, Col-lins told Shop Supervisor Juan Rodriquez that hewas going to vote for the Union because "we need aUnion here " Collins also voiced the same prounionsentiments to McConnell As early as June and July1974Respondent had received reports indicatingthat Collins might be taking food or liquor homewith him Respondent continued to receive some re-ports of this nature, as fully detailed by the Adminis-trativeLaw Judge, throughout the period prior toCollins' suspension on January 6, 1975, and his sub-sequent discharge On January 6, 1975, Collins wasinterviewed by investigator RardonCollinswasasked about the theft of liquor and food, Collins didadmit that he had taken two miniatures from an in-coming flight and drank them Rardon also askedCollins what he thought of the Union, and Collinsreplied that he thought it was a good thing for aworking man and that the employees needed a unionto get any place in a shop like Shop 375 6 Followingthe interview, Collins was suspended for 2 days andthen, immediately following the suspension, dis-chargedThus, Collins, a long-time employee and a knownunion supporter, was suspended and discharged foractivity which Respondent had tolerated for monthsprior to that time That Collins' support of the Unionplayed at least a part in Respondent's decision tosuspend and discharge him is demonstrated by thefact that these actions occurred immediately follow-ing Respondent's coercive interrogation of him as tohis continued support of the UnionWhen Collinsresponded with statements of continued support fortheUnion he was suspended and discharged I Wefind in agreement with the Administrative Law Judge6We agree with the Administrative Law Judge that this interrogationviolated Sec 8(a)(1) of the Act7Although our dissenting colleague agrees the questioning was unlawfulhe ignores the fact that the discharge occurred immediately thereafterthat Respondent'sactions resulted, at least in part,from Collins' support of the Union Therefore, wefind that the suspension and dischargeviolated Sec-tion 8(a)(3) and (1)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Marriott In-Fhte Serv-ices,Inc, a Division of Marriott Corporation,Queens, New York, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended OrderMEMBER JENKINS, concurring in part and dissentingin partAlthough I agree with my colleagues that Respon-dent engaged in independent violations of Section8(a)(1) of the Act, in the manner and to the extentindicated in the majority opinion, I do not agree withtheir findings that the discharges of Collins and Ni-cholson violated Section 8(a)(3) of the Act In myjudgment, the record supports Respondent's conten-tion that these two employees were fired because itbelieved they were pilfering property of its customersfor which Respondent was the responsible custodianThe fact that union activity is in progress when anemployer has reasonable ground to believe that itsemployees are involved in theft of company propertyshould not obscure the fact that the employer has aright to take appropriate disciplinary actions againstthe suspected offenders In the past, the Board hasnot denied an employer this right to protect its busi-nessby discharging employees who have misappro-priated company property 8The record indicates, and the Administrative LawJudge so found, that the Respondent had experi-enced "a longstanding and continuing problem oftheft of food and liquor " Both Respondent and itscustomers took various measures in hopes of secur-ing the food, beverages, and liquor entrusted toRespondent's careWhen John McConnell becamegeneral manager of Shop 375 in June 1974, his para-mount concern was to do something about the prob-lem of pilferage at this location At that time, severalrigorous security measures were adopted But reportsof thefts of both food and liquor continued In fact,as early as June or July 1974, several rank-and-fileemployees reported to McConnell that Collins wastaking food and liquor home with him Because8See for exampleAllstateInsuranceCompany209 NLRB 565 (1974)F W Woolworth204 NLRB 396 (1973) andSaxonPaint Stores Inc etal160 NLRB 1757 (1966) 130DECISIONSOF NATIONALLABOR RELATIONS BOARDthefts of company property persisted, McConnell, inAugust 1974, arranged for an undercover agent to beplaced in the shop The agent's reports of Octoberand November identified Collins as an offender andinDecember the agent reported an incident whereNicholson appeared to have misappropriated proper-tyThroughout this time, McConnell was in contactwith his superiors about the problem of pilferageIn early January 1975, Respondent engaged theservices of two trained polygraph examiners to con-duct investigations of the thefts Approximately 12 or13 employees were interviewed and as a result of thisinvestigation, 7 employees were terminated, includ-ing Collins and Nicholson Out of seven employees,three were fired and four resigned in lieu of beingdischarged Only Collins and Nicholson are allegedto have been discharged for discriminatory reasonsAfter the polygraph interviews were completed,Respondent had what it considered to be sufficientevidence of Collins' and Nicholson's offenses Thecredited testimony shows that, during their inter-views with the polygraph examiners, Collins admit-ted appropriating liquor for his own use and Nichol-son admitted providing liquor to other employees onat least one occasion I do not find, as did the Ad-ministrative Law Judge, that the mere fact that Ni-cholson apparently does not drink liquor himself ex-cuses his actions Respondent's obvious concern wasnot with the eventual use of the pilfered property, butthe fact that employees entrusted to use food andliquor in the service of Respondent's customers mis-appropriated this property for illicit purposesIt is evident that as soon as Respondent learnedthat Collins and Nicholson admitted their participa-tion in the pilferage, which admissions corroboratedearlier reports of their improper activities from otheremployees as well as the undercover agent, Respon-dent disciplined them immediately Respondent's ac-tions were taken after a long and extensive investi-gationThis investigation also resulted in theterminations of five other employees The record in-dicates that the polygraph interviews which culmi-nated the investigation occurred at least a month af-ter the Union's organizational efforts began and not,as the Administrative Law Judge found, at the mem-bership drive's inaugurationAlthough it is not de-nied that Respondent knew generally that such anorganizationalcampaign was in progress, suchknowledge alone is not sufficient to impute an un-lawful motivation to Respondent's actions On thebasis of the credited evidence, I find it far more plau-sible that Collins' and Nicholson's terminations werea direct result of Respondent's serious concern withthefts of property for which it was responsible and itsknowledge that Collins and Nicholson were amongthose employees who were believed to be responsiblefor the problemAccordingly, I would dismissthe complaint inso-far as it alleges that the discharges of Collins andNicholson violatedSection 8(a)(3) of the ActDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H MALONEY, JR, Administrative Law JudgeThis case came on for hearing at Brooklyn, New York,upon a complaint I issued by the Regional Director forRegion 29,alleging that the Respondent Marriott In-FliteServices,Inc, a Division of Marriott Corporation,2violat-ed Section 8(a)(1) and (3) of the Act More particularly, thecomplaint alleges that the Respondent interrogated em-ployees with respect to their sympathies and activities insupport ofLocal481, 3 threatened employees with loss ofbenefits if they supported Local 481, and, on January 6and 9, 1975, discharged Connell Nicholson and Eaker Col-lins, respectively,because of their union sympathies andactivitiesThe Respondent denies the commission of theindependent violations of Section 8(a)(1) which are alleged,and asserts that both Nicholson and Collins were dis-charged for theft, although in the case of Nicholson theRespondentis impreciseabout whichincident or incidentsof theft was the precipitating cause of Nicholson's dis-charge 4A The EventsinQuestionRespondent caters in-flight meals and related services toiThe principal docket entries in this case are as follows charges filed byLocal 481, Production,Industrial,Technical,Miscellaneous and Amalgamated Workers Union (herein called Local 481 or the Union)on January16 1975 complaint issued on March 20,1975, Respondents answer filedon April 2, 1975, hearing held in Brooklyn, New York, on April 30 and MayIand 2 1975,briefs filed by the General Counsel and the Respondent onJune 16 1975zRespondent is a Delaware corporation which operates a commissary forthe preparation of meals and for related services for airlines at 49th Streetand Astoria Boulevard in Queens New York and at various other pointsand places in the United States Its Astoria,Queens, commissary servicesairline flights to and from LaGuardia Field During the preceding yearRespondent purchased and caused to be shipped to its Astoria,Queens,location,from points and places outside the State of New York, goodsvalued in excess of $50,000 Respondent is an employer engaged in com-merce within the meaning of Sec 2(2), (6) and(7) of the Actand the Boardhas so held in earlier cases relating to this same location See 192 NLRB 379(1971) 209 NLRB 478 (1974)'At the hearing the Respondent challenged the status of the Union as alabor organization within the meaning of the Act but later abandoned thischallenge The uncontradicted record evidence in this case shows that Local481 represents employees in collective bargaining with various employerswith respect to wages, hours,and terms and conditions of employment thatit has contracts with employers covering various employees and relating tothese subjects, and that it processes grievances in bargaining units where itserves as a bargaining agent on behalf of persons employed in such unitsAccordinglyI find that Local 481 Production Industrial Technical Mis-cellaneous and Amalgamated Workers Union is a labor organization withinthe meaning of Sec 2(5) of the Act4 Errors in the transcript have been noted and corrected MARRIOTT IN-FLITE SERVICES131various airlines at a number of major airports locatedthroughout the United States it operates a kitchen or com-missary, called Shop 375, at 49th Street and Astoria Boule-vard in Queens, New York, a short distance from LaGuar-dia Airport At this location, it employs about 300 peopleto service air flights by two of its clientele, Eastern AirLines and Delta Air Lines At this location, food is re-ceived, stored, cooked, and transported along with alcohol-ic beverages, to departing flightsMarriott stores at thislocation various kinds of liquor, principally hard liquorbottled in miniature bottles, which is the property of East-ern Air Lines and which is loaded aboard Eastern flights inmetal sleeves, or containers, which are designed for thispurposeMarriott also stores at Shop 375 a supply of beer,wine, and champagne for both Eastern and Delta Like theliquor miniatures, these are supplies belonging to the air-line clients for which Marriott is accountable Part of theresponsibility of the Marriott employees assigned to Shop375 is to unload both garbage and unused food and bever-ages from Eastern and Delta flights which land at LaGuar-diaLate in November or early December 1974, Local 481began an organizing drive to enlist membership among thedrivers, helpers, and various classes of cooks employed atShop 375 This is the third organizing effort to be conduct-ed involving this shop in the past 4 years, although it is thefirst drive by Local 481 5 The Union evidenced its intentionby leafleting employees from time to time in front of thecommissary, giving cards to employees both for their ownsignatures and for distribution to other employees, and byspeaking to arriving and departing employees from in frontof the plant with the use of a bullhorn It has maintainedthis effort from time to time from late in the fall of 1974 upto the hearing in the instant caseAt Shop 375, Respondent has experienced a longstand-ing and continuing problem of theft of food and liquorInventories of liquor kept on Marriott premises frequentlyhave not tallied properly when periodic counts were madeby its airline clienteleAirline food services representativestestifiedthat,uponmaking periodic inspections ofMarriott's trucks and its premises, they frequently noticedboth full and empty bottles and cans of various kinds ofalcoholic beverages lying about in various places, and haveoftenbrought thesematterstotheattentionofRespondent's management To reduce the pilferage of al-coholic beverages, both Marriott management and the air-lines took various measures designed to improve security inthe handling of both alcoholic beverages and other itemsBeer,wine, and champagne to be taken aboard Deltaflights from the Marriott commissary are now inventoriedbefore being removed from the cooling boxes which areused to transport them from the commissary to the planesLocks were changed on the refrigerators where steaks arestored prior to cooking, as well as on the refrigerator wherebeer and wine are stored Shortly after John P McConnell,the present general manager of the shop, took over in June1974, he instituted a practice of making unannounced visitsto portions of the building, instituted a single entrance foremployees to improve security, and distributed a letter,signed by Regional Vice President Robert Tozzi, pointingout to all employees the difficulties which the Respondentwas experiencing because of theft and asking the coopera-tion of employees in reporting any pilferage of companyproperty which they observed Despite these efforts, thehandling of alcoholic beverages at the commissary prem-iseswas still loosely doneMarriott Corporation owns Marriott Security Systems,Inc, a large detective agency which provides security serv-ices not only to the Marriott chain but to a large number ofoutside customers In August, Respondent engaged Mar-riottSecurity Systems to plant an undercover agent inShop 375 to seek out and report evidence of theft or misuseof company property by company employees, as well asdrinking or use of narcotics on the job by Marriott employ-eesMarriott Security Systems, Inc, placed Jose Machadoin Shop 375 as a night-shift employee for the purpose ofascertaining the identity of persons responsible for the con-tinuing theft of food and alcoholic beverages He normallyworked from 1 30 a in until 9 a in each day As discussedlater in detail,Machado made daily written reports to Mar-riott Security headquarters in Miami, Florida, which werethen forwarded from Miami to Regional Vice PresidentTozziMachado regularly engaged in this activity from lateAugust 1974 until January 1975, when seven employees atShop 375, including the two discriminatees named in thecomplaint, were terminatedEaker Collins, one of the two discriminatees, was em-ployed by the Respondent as a truckdriver for a period ofabout 4 years It was his responsibility to drive one ofMarriott's specially equipped trucks from Shop 375 abouta quarter of a mile to the LaGuardia terminal and then,with his helper, to place prepared meals and containers ofliquor aboard outgoing flights He and his helper were alsoresponsible for unloading dirty dishes, unused food, andalcoholic beverages from incoming flights So-called in-bound milk and pastry was and is discarded as garbage,even though it might not have been touched by airline pas-sengersAlcoholic beverages were supposed to be returnedto the storage room at the commissary, although occasion-ally bottles were left in the pantry or elsewhere before re-turn to the storage room At the conclusion of a workday,Collins left his truck either in the parking compound at thecommissary of on the street dust outside the entrance to thepremisesHe normally worked from 2 30 until 10 30, al-though his workday varied slightly from these hours, andhe occasionally worked overtime, depending on the sched-ule of incoming flights 6From the time McConnell assumed his present responsi-bility as general manager of the shop in 1974, Collins wasunder suspicion of minor theft of food and liquor As earlyas June and July 1974, several rank-and-file employees re-ported to McConnell that they had personally seen Collinstake food or liquor home with him Various daily reportsforwarded to the Respondent by Machado also mentionedCollins by nameMachado's report of October 21 statedthat he observed Collins remove a large paper bag from the'SeeMarriott In F&te Services192 NLRB 379 (1971) and 209 NLRB478 citedsupra6Despite Collins protestations to the contraryitseemsclear beyondperadventure that he frequently workedas late as 2 a in 132DECISIONSOF NATIONALLABOR RELATIONS BOARDtruck Collins was driving and put it into his parked carMachado noted that he caught a glimpse offive or six cansof Budweiserbeer on top of the bag The following week,Machado reported in his written report of November 7 thathe saw Collins, who was in the process of unloading histruck at the commissary, load a paper bag containing prop-erty of theairlines, including a bottle of wine and a bottleof champagne Machado reported that he observed Collinson earlier occasionspark his truck near his parked car, goto the car, and then return to the truck and park it in theparking area He reported that he was unable to see whatCollins did at his car on these occasions In a third report,dated November 15, Machado reported that he had heardfrom other employees that Collins regularly took largenumbers of liquor miniatures and wine home with himCollins stated that he does not drink alcohol, and nevertook anything home with him other than inbound milk,'and on occasion, the evening meal which is prepared andserved at the cafeteria in an aluminumcasseroleto all Mar-riott employees,8 but which on occasion he was too busy toconsume during his shiftSometimeinDecember, Israel "Buddy" Lee, Marriott'spersonnelmanager from its Washington, D C, headquar-ters,was present at Shop 375 in one of his periodic visitsCollins was acquainted with Lee from previous visits whichLee had made to the premises Lee asked Collins what hethought about the Union and Collins indicated that he wasfor it Lee told Collins not to let anyone fool him, suggest-ed that Collins stay away from the Union, and character-ized it asnothing but trouble He asked Collins how he wasbeing treated, and Collins told him that, while he was beingtreated all right, things could be better if employees hadsomeone torepresent them Lee told Collins that he wasaround in the Company to "represent" employees, towhich Collins stated that he did not see him very often Leethen gave Collins his card and told him to phone him inWashington collect if he had any problems Lee noted thata union wasnot needed in the shop, and that it would take$10 or $12 a month from employees for nothing, to whichCollins replied that Lee did not have to worry since he didnot think that a union would come into the shop anyhowThe conversation ended and Collins left for his driving as-signmentLee did not testify at the hearing, so I creditCollins' version of this conversationSometimelater,Collins had a conversation with ShopSupervisor Juan Rodriguez concerning unionization Rod-riguez told Collins that the employees would be stupid tohave a union because they would have no one to representthem He noted that someone would have to be selected asshop steward or delegate, and said there was no one in theshop capable of fulfilling this function because most of theshop consisted of Spanish-speaking employees He askedCollins what good he thought he could do, since there were7Cartons of milk which are removed from incoming flights are dumpedunless an employee elects to take a carton home with him It is clear fromthe record that employees, including management employees, were in thehabit of taking cartons of "inbound" milk home and that this practice wascondoned, if not specifically authorized8One meal each day is regularly prepared for Marriott employees at Shop375 and a charge representing the cost of the meal is deducted from theemployee s pay, regardless of whether or not he eats the mealonly six black employees in the shop, and suggested that he"forget it " Collins replied that "here's one black boy goingto vote for the union" because "we need a union here " Hetold Rodriguez that, when organizing drives came around,the Company provided employees with better meals, but assoon as the Union would lose the representation election,"you get slop again " 9 Collins also voiced prounion senti-ments to General Manager McConnell On January 5,1975, Collins signed a Local 481 designation card and gaveit to one of the union organizers in front of the shopDiscriminatee Connell Nicholson had been employed atShop 375 about 6-1/2 years at the time of his terminationon January 6, 1975 He began as a dishwasher and wassuccessively promoted on four occasions to various posi-tions, serving as a lead cook at the time he left theRespondent's employment During this period of time, Ni-cholson had only one minor cautionary warning on hisrecord Shortly after the union organizing drive began, Ni-cholson had occasion to talk with one of the organizerswhile standing in front of company premises On a secondoccasion, he spoke to Roman in front of the companypremisesOn another occasion, a week or two before histermination, Nicholson was taking a break about 1 a in onthe loading dock outside the building when Roman drovehis car into the company driveway between the plant gates,blew his horn, and summoned Nicholson to come over tospeak to him The areaway in which they spoke was flood-lighted, and I find as a fact that the two spoke in plain viewof Assistant Manager John Savage who was seated in thedispatcher's office behind a large plate glass window some50-75 feet away Roman gave Nicholson a union card tosign and also gave him additional cards to distributeamong employees in the plant 10 Nicholson personallysigned a union card at another point in time and mailed itinHe also distributed union cards to other employees bothat the shop and away from the shop Nicholson voiced theopinion that management representatives did not actuallysee him give union cards to other employees, although hetold company interrogators immediately before his termi-nation that he thought that a fellow employee, one Mer-cedes Cuculon, had reported his union activity to manage-mentAbout 2 or 3 weeks before his termination,Nicholson had a conversation with Savage concerning theUnion Savage asked Nicholson what he thought of theUnion, and Nicholson replied that he thought it was goodSavage told him that, if the Union got in, employees wouldlose their present profit-sharing benefits and their creditunion Nicholson replied that, at least with a union, peoplewould have someone to talk to Savage countered that Ni-cholson could always talk to him or to some other supervi-sorNicholson's reply was that, so far, employees had notgotten very far when they talk to supervisors and that su-pervisors can't do employees any good ItDuring the first week in January 1975, Marriott SecurityRodriguez did not testify, so I credit the uncontradicted version of thisconversation recited by Collins10Managementwitnessesadmit seeing union cards andunion literaturelying about the shop at or about this same period of timeitSavage admits talking to Nicholson on the subject of unionization thecontents of which are at variance with the conversation related by Nichol-son Savage places the conversation early in the fall, when no organizationaleffort was in progress I credit Nicholson's version MARRIOTT IN-FLITE SERVICES133Systems, Inc, dispatched polygraph examiners William RRardon and George Bornoty from Miami to New York toconduct an investigation among the employees at Shop375 Rardon is a former policeman and criminal investiga-tor with long experience in conducting polygraph examina-tionsBornoty, a former Marine Corps criminal investiga-tor, is also a professional polygraph examiner Rardon,who was in charge of the investigative team, was suppliedwith information taken from the reports which had beenrendered to the Miami office by Jose Machado In NewYork, they met with Tozzi, McConnell, Machado, andothers before initiating a series of interviews with employ-ees at Shop 375 who were under suspicion of theft Theseinterviews were conducted on company premises duringthe evening of January 6 and during the day on January 7Bornoty interviewed employees who spoke Spanish, andthen assisted Rardon with employees who spoke English Atotal of 12 or 13 interviews were conducted In holdingthese interviews, Rardon or Bornoty met alone with theinterviewee either in McConnell's office or in a secretary'soffice adjacent to McConnell's officeWhile the interviewswere in progress,McConnell and Tozzi waited outside,either in the hallway or in another secretary's office As aresult of these interviews, seven employees were terminat-ed Three were fired and four resigned in lieu of dischargeAt or about 10 30 p in Collins, who was in the processof unloading his truck, was directed to go upstairs to thecompany office by his supervisor He saw Tozzi, McCon-nell, and Rardon in the company office Rardon began toquestion Collins alone in the secretary's office which hewas using He told Collins that he was going to "pick outthe good apples from the bad apples," 12 and was going toget rid of the bad apples He also told Collins that he hadreceived prior information to the effect that Collins hadbeen stealing wine and champagne from incoming flightsand putting shopping bags containing beer into his carCollins denied the accusations, saying that he did not knowwho had been taking things but that he had not WhenRardon pressed him about having been seen with wine andchampagne in his possession, he replied that he was sup-posed to have these items in his possession when he "strip-ped" incoming planes Rardon also asked him personalmatters, including whether he was married, whether hiswife worked, and what kind of car he had He also askedCollins if he were fired how much unemployment compen-sation he could draw Collins said he never drew unem-ployment compensation but he imagined it would runabout $90 or $95 Rardon asked Collins if he would take alie detector test, and Collins replied that he would take anykind of test to prove that he did not steal anything 13 Col-lins inquired who the investigator was that reported thesematters and insisted upon being confronted by him, butRardon gave no answer Collins admitted to Rardon that,from time to time, he would take a meal or meals homewith him, but averred that he was authorized to do soCollins also admitted taking two miniatures from an in-coming "10-11" Eastern flight and drinking them at theshop near the compactor 14 Neither of these matters wereknown to Rardon prior to the interview Collins asserts,and Rardon denies, that Rardon questioned him concern-ing union activitiesAccording to Collins, Rardon askedhim what he thought of the Union and Collins replied hethought that it was a good thing for a working man, andthat the employees needed a union to get any place in ashop like Shop 375 Rardon told Collins that he would lethim resign in lieu of discharge, to which Collins replied, "Idon't stealIain't never been in any trouble You justwant to get rid of me or maybe somebody in the Companywant to get rid of me for some reason, but not shit, becauseIdon't know about none of this" He declined theofferRardon asked Collins to step out of the room at the endof the interview, whereupon Rardon reported the results ofhis interview to McConnell and Tozzi who were standingby Shortly after this conference, McConnell emerged fromthe room, went to his office, got a tablet of paper, and toldCollins that he would have to give hima 2-daysuspensionCollins asked McConnell why he was being given the sus-pension, and McConnell replied that they had a lot ofcharges wrapped up there He denies being told specificallywhy he was being suspended McConnell asked Collins tosign a piece of paper, which Collins did The paper was acompany personnel evaluation form containing severallines for "remarks" which, either before or after Collinssigned it, was filled in with a legend to the effect that Col-lins was being suspended until Thursday pending an inves-tigation, noting an admission on Collins part that he hadtaken two miniatures and had drunk them on companyproperty, and stating that he should return to see McCon-nell on Thursday morning at 9 a in When Collins came inon Thursday to see McConnell, McConnell dischargedhim, saying that he hated to do so but that they had toomuch on him and he (McConnell) was in a position wherehe could do nothing about it Collins said that he wouldfight the discharge, to which McConnell and AssistantManager Hines, who was also present, replied that they didnot blame him for doing so Collins denies putting anyitems taken from the shop in his car, other than inboundmilk and the meal to which he was entitled He specificallydenied taking any liquor home with himNicholson was interviewed by Rardon and Bornoty onthe same evening that Collins was questioned He was toldby John Savage to report to the company office for thatpurpose The record is unclear whether Bornoty or Rardonspoke to Nicholson first, but, in the course of the evening,both of them questioned him As with Collins, Rardon in-terviewed Nicholson alone in a small company office Heidentified himself, said he was an investigator from Wash-ington, and was in New York to investigate a lot of stealingthat was going on Nicholson asked, "What has this got todo with me?" Rardon said that he thought Nicholson couldgive them some information Nicholson said that he didnot know anything about stealing, and specifically an-12Rardon denies using this phrase I credit Collins14 I credit this aspect of Rardon s testimony over Collins denial with13Rardon states that Collins refused to take a polygraph test I creditrespect to the liquor miniatures Collins vehemently denied making anyCollinsRardon had his polygraph machine with him but did not make anyadmission that he had taken home more than one authorized meal perpolygraph examinations during this New York visitevening I credit this denial 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDswered Rardon's question that he did not know anythingabout the theft of steaks or liquor He did admit takinghome inbound milk from time to time Rardon then askedhim if he knew about thefts on the part of other employees,and Nicholson said he did not Nicholson asked Rardonwhy he was asking him all these questions, to which Rar-don replied that he thought that Nicholson knew what wasgoing on around there, adding that the Company had firedone employee that evening for stealing who said that Ni-cholson had given him some liquor Rardon also told Ni-cholson that someone had said that Nicholson was stealingcompany property and selling it Nicholson also deniedthat accusation Rardon told him that if he did not informhim about who was stealing, the Company would fire Ni-cholson He continued his interrogation, asking Nicholsonabout the theft of sleeves of liquor, and about the theft ofliquor on a holiday, but Nicholson provided him with noinformation Finally, after a barrage of questioning, Ni-cholson told Rardon that, on one occasion, a driver hadcome into the commissary with a white pail containing fouror five miniatures of liquor and had asked Nicholson totake the pail and put it in the pantry for some other em-ployeesNicholson did so, leaving them on a table in theback of the room Rardon asserts, and Nicholson denies,that he also admitted in the course of the interview, that onanother occasion, he took 15 or 20 miniatures and gavethem out to other employees Nicholson impressed me as athoroughly honest and scrupulous person I credit his deni-al of this supposed admission relating to 15 or 20 minia-tures and his denial that he took liquor home with him, andI credit his assertion that he personally did not, and doesnot, imbibe alcoholic beveragesBornoty continued the interrogation of Nicholson, re-peating to him the same line of questions that Rardon hadpursued As noted above, either Rardon or Bornoty askedNicholson if he thought that any management representa-tives had seen him passing out union cards Nicholson'sreply was that he thought that Mercedes Cuculon had in-formed on him but that he was notsureRardon returnedto the room sometime after Bornoty had finished, resumedquestioning, and then told Nicholson that his supervisorstated that he deserved to be fired Nicholson asked why heshould be fired, and pressed Rardon for an answer, "Firedfor liquor2" Rardon said, "No, not for the liquor," left theroom again, and then returned At this point, he said thathe had talked the matter over with Nicholson's supervisorand that the Company would give Nicholson the option ofresigningHe told Nicholson that if he did not resign, hewould be fired and added that if the Company fired Ni-cholson, he would not be able to get a job anywhere inNew York State because of his bad record Nicholsonthought for a while and asked to speak to his supervisorand to make a telephone call Rardon denied him permis-sion to do either and directed that he decide before he leftthe room whether or not he was going to resign in lieu ofdischargeNicholson voiced the objection that, if he re-signed, he would not draw unemployment compensationRardon replied that they would fix it so he could do so i5Nicholson sat there for an additional span of time, andthen told Rardon that he would consent to resign His res-ignation,written by Rardon, stated that he resigned for"personal reasons " Thereafter,McConnell accompaniedNicholson while he cleaned out his locker and escorted himout of the building Nicholson asked McConnell to givehim a letter of recommendation At first, McConnell re-fused, later, he furnished Nicholson with the following let-ter, dated February 10, 1975To Whom it May ConcernRe Connell NicholsonWe would like to advise you that Connell Nicholsonwas an employee of Marriott In-Flite Services locatedat the address above from July 20, 1968, to Jan 7,1975He held the position of cook and earned a wage of$5 03 per hourMr Nicholson left his position for personnal (sic) rea-sonsHis work was satisfactory/s/ John McConnellGeneral ManagerB Analysis and ConclusionsIThreats of loss of benefits and coercive interrogationAs found above, Assistant Manager John Savage, in thecourse of his conversation with employee Connell Nichol-son, told Nicholson that, in the event the Union came intothe shop, the employees would lose their profit-sharingbenefits and their credit union The threat of a loss of em-ployee benefits is a violation of Section 8(a)(1) of the Actfor which no citation of authority is necessary According-ly, I conclude that, by Savage's statementto Nicholson, theRespondent herein violated Section 8(a)(1) of the Act Inthe course of the same conversation, Savage inquired ofNicholson how he felt about the Union Since this questionwas coupled with, and was part of, a conversation involv-ing a threat to Nicholson of a loss of benefits if the Unionwere successful in its efforts, the remarks cannot be passedoff as a casual inquiry made in the course of a noncoercivediscussionAccordingly, I find that the questioning of Ni-cholson by Savage on this occasion also constituted a vio-lation of Section 8(a)(1) of the Act2Additional coercive interrogationRespondent employed two professional investigatorswith lengthy law enforcement experience to conduct a sys-tematic interrogation of several of its employees on thesubject of suspected thefts of company property The evi-dence herein respecting Nicholson and Collins is quiteclear that the manner in which atleastRardon went abouthis duties left something to be desired from the standpointof respecting free employee choice in the selection or rejec-thatNicholson had resigned without goodcauseThis positionwas ulti-mateldenied ba referee of the New York State De arttfL bymypen o a or15After leaving the Company, Nicholson filed for unemployment comwho found that Nicholson was forced to resign and that his terminationpensation The application was contested by the Respondent on the basiswas a discharge without conditions disqualifying him for compensation MARRIOTT IN-FLITE SERVICES135tion of a bargaining agent Both Nicholson and Collinswere subjected to lengthy interrogations alone, late atnight, in company offices, and were in effect kept incom-municado during the course of their respective interroga-tionsNicholson requested, and was refused, the opportu-nity to discuss his pending removal with his supervisor ortomake a telephone call prior to making a decision as towhether he should resign from a job which he held for aperiod of 6-1/2 years or incur the obloquy of being firedBoth Nicholson and Collins were repeatedly peppered withhostile questions over a lengthy period of time and madethe subject of accusations of misconduct by unknown ac-cusers In the course of the questioning, Collins inquired ofRardon who had accused him of manifold acts of miscon-duct and requested a confrontation with his accuser butthis information was denied him Nicholson was told toprovide Rardon with information implicating other em-ployees in thefts of company property or he himself wouldbe discharged Both were asked if they would be willing totake a lie detector test concerning accusations madeagainst them Bornoty participated, albeit in a limited way,in this treatment of Nicholson Neither made any pretenseof complying with the Board's requirements laid down inStruksnes Construction Co, Inc,165 NLRB 1062 (1967)The questioning of suspects in the manner utilized byformer policeman Rardon and former CID investigatorBornoty is the type of activity which the Supreme Courthas taken great pains over a long period of time to elimi-nate from the enforcement of criminal statutes in thiscountry 16 When such questioning occurs in a labor rela-tions context-and the questioning of both these "sus-pects" contained just such an aspect-it should also becondemned in the enforcement of the Act As found fromcredited evidence above, Rardon asked Collins what hethought of the Union and asked Nicholson if any manage-ment representatives had seen him passing out union cardsSuch interrogation, conducted in the manner and in thesetting in which it took place, constitutes a violation ofSection 8(a)(1) of the Act, and I so find and conclude3The discharge of Eaker CollinsThe claim by the Respondent that it discharged EakerCollins for misconduct lacks both logic and consistencyRespondent was understandably exercised, and underpressure from its clientele, to eliminate or at least substan-tially reduce the amount of pilferae of food and liquorwhich was occurring at Shop 375 If Physical evidence ofboth pilferage and the drinking of stolen liquor continuallylittered company trucks and the company building Theproblem was of longstanding concern and was one whichprompted a number of actions taken over a period of manymonths, including the employment of an undercover agentcharged with the responsibility of identifying the offending16 See, for example,Miranda v State of Arizona384 U S 436 (1966)Brown v Walker,161U S 591 (1896),Brown NMississippi,297 U S 278(1936),Silverthorne Lumber Co v US251 US 385 (1920)Escobedo vIllinois378 U S 478 (1964)17On one of its personnel forms Respondent refers to theft of comestibleitems as "peculations "partiesHowever, in nearly a year which has elapsed fromthe time General Manager McConnell took over the opera-tion until the time of the hearing, the only terminations ofknown or suspected wrongdoers occurred in the course oftheRardon-Bornoty visit of January 6 and 7 This visitcoincided with the inauguration by Local 481 of an orga-nizing drive, which manifested itself to Respondent's man-agement everytime leafleting occurred in front of companypremises and whenever employees entering and leaving thebuilding were addressed from the sidewalk by union organ-izers speaking over a bullhorn The coordinate purpose ofattacking a longstanding company problem in this mannerprovided the Respondent with an adequate cover for cur-tailing an incipient union drive, the third to have takenplace at Shop 375 in a period of 4 yearsIn attempting to ascertain the precipitating cause of Col-lins' discharge, I inquired of Respondent's counsel the rea-son therefor, and was told by counsel that Collins was dis-charged because he admitted taking liquor and drinking iton the loading dock, because he reportedly admitted steal-ing employees meals and taking them home, and was seentaking a large shopping bag out of his truck when he re-turned from the field to the commissary The admissionthat Collins was drinking on company property and that hetook food assertedly sealed his fate For many months,Collins was a known pilferer of company food and liquorNot long after McConnell's arrival in June 1974, employ-ees reported to McConnell eyewitness accounts of Collinsremoving food or beverages from company premises, butMcConnell took no action of any kind directed at CollinsHe did not even question or speak to Collins about thesereportsHis excuse was a thin one-rank-and-file employ-ees did not wish to become involved in a contretemps withCollins because of reports they had rendered, and no man-agement employees had ever actually caught Collins in theact This excuse vanished entirely late in October and earlyin November, just before the organizing drive commenced,when Respondent's undercover agent, Machado, reportedin writing several instances he had personally observed inwhich Collins removed or clearly appeared to be removingfood or beverages from company premises These reportswere forwarded to Marriott's Regional Vice President Toz-ziThus, early in November, Respondent had an amplebasis on which to discharge or otherwise discipline Collinsfor pilferage, if indeed it felt that such matters warranteddischarge Its failure to do so promptly upon discovery ofsuch facts, coupled with its reliance upon the same eventsmonths later as an ancillary basis for discharge, leads ines-capably to the conclusion that pilferage was not the causeof Collins' discharge and that a modest level of consump-tion of food and beverages by employees was tolerated atShop 375 by the Respondent as an undesirable but un-avoidable aspect of being in the catering businessIcredit the assertion of Rardon that Collins admitteddrinking two miniatures of liquor near the compactor Col-linsmade the same admission to Bornoty This informationwas unknown to company investigators at the outset oftheir interrogation and was the product of their repeatedquestioning I am inclined to believe Collins when he statesthat he admitted occasionally taking home his own uneat-en meal, but that he did not in fact take home meals to 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he was not entitled and did not admit doing so Inote in this connection that, on the personnel evaluationform which was prepared as a part of the 2-day suspensionof Collins, no mention is made of purloined meals In anyevent, on the basis of this record it would be speculative toassume that any meals taken home by Collins were otherthan meals he came by properly, and, as such, they couldhardly form the basis of a discharge for theftThere is evidence in the record that, on occasion, theRespondent tolerated occasional drinking on the premisesFor example, its management personnel admitted partici-pating in drinking champagne, the ownership of which isunclear, with kitchen employees on company premises onNew Year's Eve and knowing of such drinking by employ-ees on Christmas Eve No disciplinary action resultedtherefrom From the occasional honoring of a rule in thebreach by the Respondent, any employee could easily beled to believe that, here again, any prohibition againstdrinking on company premises was not a hard and fastruleThis fact is also suggested by the timidity of the Re-spondent in disciplining Collins for consuming two minia-turesWhen Respondent decided to invoke sanctionsagainst Collins for this offense, it first suspended him for aperiod of 2 days before taking any action to remove himpermanently Only after the lapse of 2 days, but upon nonew evidence or considerations, did McConnell and Hinestake the final action, and then they did so apologetically,attempting to eschew personal responsibility for their ac-tion in theeyesof an employee of 4 years' service who wasalso incredulous that this was the real reason for his dis-chargeThe essence of a pretextual discharge is that one or morefacts underlying the Respondent's asserted reason for ter-minating an employee are true but they have no bearing onthe efficient clause of his removal, and are asserted tocloak the real motive behind the discharge It is motivation,not justification, which determines whether a discharge vi-olates the Act In the case of Collins, we are confrontedwith the situation of a known union adherent, who hadproclaimed to several supervisors his desire for unioniza-tion in the emphatic, open, and slightly exaggerated tonewhich is his manner and who was fired 1 day after hesigned a union card, for the kind of conduct on his partwhich was both known and tolerated by this Respondentfor many months, if not years Such dilatory treatment iswholly inconsistent with a desire to suppress the theft ofcompany property through the removal of wrongdoers Re-spondent did not previously have in its possession an ad-mission by Collins that he had drunk two miniatures ofcompany (or airline) liquor on company premises This in-formation was elicited from him in the course of a coercivefishing expedition which its agents pursued on the eveningof January 6 However, the Company was long possessedof substantial information of similar conduct on Collinspart for quite a period of time, during which it did not evenbother to request Collins to cease and desist from his prac-tices,much less take any disciplinary action to rectify anoffensive situation Indeed, Collins had received no disci-plinary warnings for any reason during his 4 years of em-ployment The proverbial straw that broke the camel'sback fell into place when a union organizing drive began totake shape in front of the Respondent's premises,an effortabout whichRespondent had considerable curiosity andmore than a little apprehension,if the statements of itssupervisors are any gauge of its attitude In light of thesefactors,I am constrainedto findthat the Respondent here-in dischargedEaker Collinsbecause of his interest in andsympathy for Local481, and that,in so doing,itviolatedSection 8(a)(3) of the Act4 The discharge of Connell NicholsonDuring his terminal interview by an investigator em-ployed by the Respondent, Nicholson was offered thechoice of resigning or being fired In presenting Nicholsonwith this choice, Rardon told him that if he were fired, hewould never be able to get anotherjob in New York StateAs further inducement in securing Nicholson's resignation,Rardon told Nicholson, who was worried about his right toreceive unemployment compensation, that the Companywould fix it up so that he would not forfeit eligibility byresigningApparently, the Respondent thereafter contestedhis eligibility for these benefits before the New York StateDepartment of Labor In any event, Nicholson's resigna-tion was not the product of a free and untrammelled choiceon his part, but was the result of both the "carrot and thestick" being applied in rapid succession to an employeeagainst whom the Respondent had a thin case, by an agentwho was an old hand at dealing with criminal suspectsRespondent does not seriously contest the forced aspect ofNicholson's departureAccordingly, I find and concludethat Nicholson was constructively discharged, and that hedid not voluntarily quit his jobNicholson was a 6-year employee of the Respondentwith a nearly blameless record of service The first andonly indication of possible misconduct which Respondenthad relating to Nicholson was a report, rendered to theRespondent and dated December 26, 1974, by undercoveragentMachado, to the effect that Machado noticed Ni-cholson remove a sleeve, or metal container, of liquor fromthe liquor room and take it back to the kitchen Neitherthen nor in his testimony at the hearing was Machado ableto say what, if anything, Nicholson did with the liquorMachado did not follow Nicholson or keep him under sur-veillance to determine if Nicholson had converted the li-quor to his own use or had assisted others in doing soNicholson denied to Rardon taking any sleeve of liquor onthis or any other occasion 18 In the course of grilling Ni-cholson, Rardon obtained from him an admission that, onone occasion, he accommodated a company driver by tak-ing a white pail containing four or five liquor miniaturesand placing it on a table in the back of the pantry There isno evidence that on this occasion, Nicholson took theseminiatures for his own personal use Nicholson denied onthe stand an assertion that, in the course of his interview,he admitted taking 15 or 20 miniatures on or about NewYear's Eve or on any other occasion There is no mdepen-18 Interestingly enough Rardon states that in questioning Nicholson hedoes not recall asking him about the removal of liquor from the liquor cageas reported by Machado although this alleged event is the only lead he hadwhich suggested misconduct on Nicholson s part MARRIOTT IN-FLITE SERVICESdent evidence that he did The only reference to Nicholsonin the context of taking 15 or 20 miniatures is a statementby company investigators that, in the course of being inter-rogated on January 6, he made such an admission I creditNicholsonNicholson was in fact active on behalf of the Union insoliciting cardsHe acknowledged his interest in the Unionto his supervisor, Savage, and admitted to company inter-rogators during the January 6 interviews that he was soli-citing memberships from employees, although he felt man-agement was unaware of his activity This statement itselfmade management aware of his activity The timing of hisremoval and the events surrounding the Rardon-Bornotyvisit raise the same suspicious circumstances suggestedabove in the discussion relating to Collins At the end ofthe interview with Nicholson, which involved both threatsand repeated pumping for information, Rardon came updry as far as unearthing a basis for premising the removalof Nicholson was concerned When Nicholson asked Rar-don whether he was being discharged for stealing liquor,Rardon told him that he was not and promptly left theroom for a conference with Tozzi and McConnell After hereturned, he offered Nicholson the option of resigning andliterally browbeat him into accepting itWhen Nicholsonasked McConnell why he was being fired, all that McCon-nell could tell him was that he had done a "dumb thing atthe wrong time " McConnell refused to tell Nicholson whatthe dumb thing was that he did Nicholson pleaded withMcConnell that, if he was going to fire him, he shouldsimply discharge him and not attempt to attach the stigmaof theft to his removal If the December 26 incident report-ed by Machado was the precipitating cause of discharge,did this incident amount to theft or was it nothing" Noteven Machado's testimony warrants a conclusion that Ni-cholson stole anything If some form of serious misappro-priation was involved, why did not Respondent removeNicholson ImmediatelyAs to what may be called the"white pail" incident, similar questions arise If Respon-dent failed to discharge Collins over a period of manymonths when he was known to be taking property for hisown use, why would it discharge Nicholson under thesecircumstances when there is no evidence now or at the timeof the discharge that he ever took anything for his own use,other than inbound milk which was headed for the garbagecan? If Nicholson's misbehavior was misconduct of such anature that it warranted the removal of a 6-year veteranemployee with a good employment record, why did itthereafter give him a reference stating that his work wassatisfactoryAs with Collins, the Respondent temporizedafter receiving information of the kind or character it laterrelied upon as a basis for discharge, leaving the clear impli-cation that such activities were not truly dischargeable of-fenses in its catalogue of causes for removal The questionsposed above lead inescapably to the answer that the Re-spondent discharged Nicholson for his known sentimentsand activities on behalf of Local 481, and, in so doing,violated Section 8(a)(3) of the Act I so find and concludeUpon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the followingCONCLUSIONS OF LAW1371Respondent Marriott In-Fhte Services, Inc, a Divi-sion of Marriott Corporation, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act2Local 481, Production, Industrial, Technical, Miscel-laneous and Amalgamated Workers Union, is a labor orga-nization within the meaning of Section 2(5) of the Act3By discharging Eaker Collins and Connell Nicholsonfor their support of Local 481, Production, Industrial,Technical,Miscellaneous andAmalgamatedWorkersUnion, the Respondent herein violated Section 8(a)(3) ofthe Act4By the acts and conduct described above in Conclu-sion of Law 3, by threatening employees with loss of ben-efits if they supported the Union, and by coercively inter-rogating employees concerning their union sympathies andactivities, the Respondent herein violated Section 8(a)(1) ofthe Act5The unfair labor practices recited above in Conclu-sions of Law 3 and 4, have a close, intimate, and substan-tial effect on the free flow of commerce, within the mean-ing of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheractions which will effectuate the purposes and policies ofthe Act As a discharge in violation of Section 8(a)(3) goesto the very heart of the Act, I will recommend that theBoard issue a so-called broad 8(a)(1) order which is de-signed to suppress any and all violations of Section 8(a)(1)of the Act JC Penney Co, Inc,172 NLRB 1279, fn 1(1968)The recommended Order will provide that the Re-spondent be required to offer to Eaker Collins and ConnellNicholson reinstatement to their former or substantiallyequivalent employment, and that the Respondent makethem whole for any loss of earnings which they have suf-fered by reason of the discrimination practiced againstthem, in accordance with theWoolworthformula,19 withinterest thereon computed at 6 percent per annum I willalso recommend that the Respondent be required to post anotice, advising its employees of their rights and of theremedy in this caseUpon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended19F W Woolworth Company90 NLRB 289 (1950) 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 20Respondent Marriott In-Flite Services, Inc, a DivisionofMarriottCorporation, and its officers, supervisors,agents, successors, and assigns, shall1Cease and desist from(a)Coercively interrogating employees concerning theirunion activities and sentiments(b) Threatening to discontinue benefits if the Unionshould become the bargaining agent of its employees(c)Discouraging membership in Local 481, Production,Industrial,Technical,Miscellaneous and AmalgamatedWorkers Union or any other labor organization, by dis-charging employees or otherwise discriminating againstthem in regard to their hire or tenure of employment orany term or condition of employment(d) By any means or in any manner interfering with,coercing, or restraining employees in the exercise of rightsguaranteed to them by Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Offer to Eaker Collins and to Connell Nicholson fulland immediate reinstatement to their former positions or,in the event that their former positions no longer exist, tosubstantially equivalent employment, without prejudice totheir seniority or to other rights which they formerly en-joyed(b)Make whole Eaker Collins and Connell Nicholsonfor any loss of pay suffered by them by reason of the dis-crimination found herein, in the manner described in thesection entitled "Remedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back-pay due under the terms of this recommended Order(d) Post at the Respondent's place of business in Asto-ria,Queens, New York, copies written in English and inSpanish of the attached notice marked "Appendix " 2120 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes21 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board' shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board 'Copies of said notice, on forms provided by the RegionalDirector forRegion 29, after being duly signed byRespondent's representative, shall be posted immediatelyupon receipt thereof, and shall be maintained by the Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered over by any other material(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concerning theirunion activities and union sentimentsWE WILL NOT threaten to discontinue employee bene-fits in the event the shop is unionizedWE WILL NOT discharge or otherwise discriminateagainst employees in the hire and tenure of their em-ployment because they have engaged in union activi-tiesAll of our employees are free to become or re-main members of Local 481, Production, Industrial,Technical,Miscellaneous and Amalgamated WorkersUnion, or any other labor organizationWE WILL NOT, in any manner or by any means, inter-fere with, restrain, or coerce employees in the exerciseof rights guaranteed to them by Section 7 of the ActThese rights include the right of self-organization, theright to bargain collectively through representatives oftheir own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid and protectionWE WILL offer to Eaker Collins and to Connell Ni-cholson full and immediate reinstatement to their for-mer or substantially equivalent employment, and WEWILL make them whole for any loss of pay which theyhave suffered by reason of the discrimination whichwas found in this case, with interest thereon at 6 per-cent per annumMARRIOTT IN-FLITE SERVICES, INC, A DIVISION OFMARRIOTT CORPORATION